Citation Nr: 0624570	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service-connected 
diabetes mellitus.

2. Entitlement to service connection for hypertensive 
cardiovascular disease.

3. Entitlement to an increased rating for peripheral 
neuropathy, left lower extremity, currently evaluated as 10 
percent disabling.

4. Entitlement to an increased rating for peripheral 
neuropathy, right lower extremity, currently evaluated as 10 
percent disabling.

5. Entitlement to an increased rating for peripheral 
neuropathy, left upper extremity, currently evaluated as 10 
percent disabling.

6. Entitlement to an increased rating for peripheral 
neuropathy, right upper extremity, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to November 1969. The veteran also had another 
period of service from March 1977 to April 1978 in which he 
received an "other than honorable" discharge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and October 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 

Before clarifying the issues listed above as on appeal, the 
Board must discuss issues not on appeal at this time.

The Board notes that the veteran, in a November 2002 VA 9 
form, attempted to perfect an appeal from a May 2001 rating 
decision denying his claim for service connection for PTSD. 
The appeal, however, was untimely.  The statement of the case 
on this claim was issued on September 13, 2002, so the 
veteran had until November 13, 2002 to perfect his appeal.  
The VA Form 9 was received November 25, 2002. Accordingly, 
the May 2001 rating decision is final, and the claim of 
entitlement to service connection for PTSD is not before the 
Board here.  The RO should, however, construe the untimely 
appeal as a request to reopen, and that is REFERRED for 
appropriate action.

On the November 2002 VA Form 9, the veteran wrote 
"ulcerative colitis."  This claim had not yet, however, 
been adjudicated.  The claim was denied in a January 2003 
rating decision, and no subsequent statement can reasonably 
be construed as a notice of disagreement.  This claim is 
also, therefore, not before the Board.

An October 2003 administrative decision concluded that the 
veteran is not entitled to VA benefits based on the character 
of his discharge for the period of service from March 1977 to 
April 1978.  In a December 2004 statement, the veteran 
indicated that he did not know he had received a dishonorable 
discharge until this letter.  Since this statement was 
received more than one year after notification of the 
administrative decision, it cannot be considered a notice of 
disagreement, and this issue is not before the Board.

The veteran initially claimed service connection for diabetic 
retinopathy, and that is the claim that was adjudicated by 
the RO and appealed to the Board.  In his April 2003 VA Form 
9, the veteran, for the first time, claimed service 
connection for glaucoma.  This issue, not yet adjudicated by 
the RO, is also REFERRED for appropriate action.

The RO should consider whether the proper effective date has 
been assigned for the grant of service connection for 
diabetes mellitus, which was June 27, 2001.  There is caselaw 
creating a limited exception to the statutory provisions 
governing the assignment of effective dates.  38 C.F.R. § 
3.816; Nehmer v. United States Veterans Admin., 712 F. Supp. 
1404 (N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II"); Nehmer v. United States Veterans Admin., No. 
CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000) (class action 
order); and Nehmer et. al. v. Veterans' Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) ("Nehmer III"). Of record is an application for 
compensation or pension received September 18, 1995, that 
lists diabetes.  This issue is REFERRED to the RO for 
appropriate action.

The veteran's claim for total disability based on individual 
unemployability (TDIU) was denied in October 2002. Since that 
time, the veteran has submitted a February 2003 statement 
indicating, among other things, that his current disabilities 
have prohibited him from being able to work for the last 6 to 
7 years. The claims file is contradictory as to whether TDIU 
has been granted.  An October 2004 rating decision, although 
not listing TDIU as an issue for consideration, includes a 
notation that TDIU was granted as of June 25, 2003.  The 
notification letter did not indicate this, however, and a 
subsequent rating decision of April 2005 reflects TDIU has 
been denied.  This issue is also REFERRED to the RO for 
proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Diabetic Retinopathy

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) 

Here, no VCAA letter was sent to the veteran regarding his 
claim for service connection for diabetic retinopathy, 
claimed as secondary to service-connected diabetes mellitus, 
until February 2006 before certification of the appeal to the 
Board. A second letter was also sent in April 2006 notifying 
the veteran of the information or evidence needed to 
establish a disability rating and effective date for the 
claim on appeal, as outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). After VCAA notice, 
however, the claim was not then readjudicated by the agency 
of original jurisdiction (AOJ) in the form of a supplemental 
statement of the case (SSOC). 

The substance of the February and April 2006 letters, 
moreover, are not sufficient to meet VCAA compliance. 
Specifically, neither letter notified the veteran on how 
to establish service-connection for a disability that 
was caused by, or is secondary to, a service-connected 
disability, which is exactly what the veteran is 
claiming here. The veteran is entitled to full and 
complete VCAA notice followed by a readjudication. The 
RO should ensure the duty-to-notify requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, have been fulfilled. 

The veteran indicates in several statements in August 1997 
and January 1998 that he is receiving Social Security 
Administration (SSA) disability benefits. He also supplied a 
copy of a SSA letter confirming his award of benefits, based, 
in part, on diabetes. The U.S. Court of Appeals for Veterans 
Claims (the Court) has held that, where VA has notice that 
the veteran is receiving disability benefits from the Social 
Security Administration (SSA), and the records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based. See Hayes v. Brown, 9 Vet. App. 67 (1996). 
Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

Hypertensive Cardiovascular Disease

An October 2004 rating decision, in pertinent part, denied a 
claim for service connection for hypertensive cardiovascular 
disease. The veteran submitted a December 2004 statement 
providing his notice of disagreement (NOD) on the October 
2004 denial. 

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Increased ratings for peripheral neuropathy of all 
extremities

The October 2004 rating decision discussed above also 
purported to deny increased ratings for the veteran's 
service-connected peripheral neuropathy, but indicated at the 
end of the rating decision that the ratings for each lower 
extremity were increased from 10 to 20 percent effective June 
25, 2003.  This was not indicated in the notification letter, 
and a subsequent rating decision of April 2005 reflects 
continued assignment of 10 percent ratings for each 
extremity.  This inconsistency in the veteran's award must be 
resolved by the RO.

Regardless, in the December 2004 statement, the veteran 
asserted, "I have peripheral neuropathy in all four 
Extremity [sic]."  He discussed the reasons and bases in the 
October 2004 rating decision concerning a conclusion that he 
has carpal tunnel.  Since a notice of disagreement does not 
require special wording, the context and timing of this 
statement is sufficient to reasonably construe it as the 
veteran's disagreement with the denial of his claims.  Again, 
he has not been provided a SOC on these issues, so they must 
be remanded to the RO.

Accordingly, these claims are remanded for the following:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
service connection for diabetic 
retinopathy including an explanation as 
to the information or evidence needed to 
establish service connection claimed as 
secondary to a service-connected 
disability. The RO must ensure that all 
VCAA notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent. 

2. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the veteran's claim for 
SSA disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

3. Obtain the veteran's treatment records 
from the VA Medical Center in St. Louis 
from April 2005 to the present.

4. After the above is complete, 
readjudicate the veteran's claim of 
service connection for diabetic 
retinopathy. If the claim remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

5.  Review the October 2004 rating 
decision showing the disability ratings 
for the peripheral neuropathy of the 
lower extremities were increased from 10 
to 20 percent effective June 25, 2003, 
versus the reasons and bases within the 
rating decision, the notification letter, 
and the subsequent April 2005 rating 
decision, all indicating the claims for 
an increase remained denied.

6. Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for hypertensive 
cardiovascular disease and increased 
ratings for peripheral neuropathy of each 
extremity. The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board. See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b). 
If a timely substantive appeal is not 
filed, the claims should not be certified 
to the Board. If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
these claims. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is 
required of the veteran until further notice is obtained.  

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


